Citation Nr: 0711201	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-27 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder of the hands and feet.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a compensable rating for postoperative 
ventral hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from April 1970 to January 
1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that in pertinent part denied an application 
to reopen a claim of entitlement to service connection for a 
disability of the hands and feet, denied service connection 
for hepatitis C, and denied a compensable rating for 
residuals of an epigastric hernia repair.  

In March 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  During 
the hearing, the veteran withdrew claims of entitlement to 
service connection for hypertension and congestive heart 
failure.  

Service connection for a skin disorder of the hands and feet 
and an increased rating for a postoperative ventral hernia 
will be addressed in the REMAND portion of the decision and 
will be remanded to the Agency of Original Jurisdiction 
(AOJ).  


FINDINGS OF FACT

1.  By rating decision of September 1996, the RO denied 
service connection for a skin condition of the hands and feet 
and properly notified the veteran of that decision.  

2.  The veteran did not appeal the September 1996 decision 
and it became final.

3.  Evidence received since the September 1996 rating 
decision raises a reasonable possibility of substantiating 
the claim.  

4.  There is no competent evidence tending to link hepatitis 
C with active service or with a service-connected disability.  


CONCLUSIONS OF LAW

1.  The September 1996 rating decision, which denied service 
connection for a skin disorder of the hands and feet, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160, 20.1103 (2006).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a skin disorder of the 
hands and feet and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided a notice 
letter in May 2004, which informed the veteran of what 
evidence is needed to substantiate the claim, what evidence 
he was responsible for obtaining, and what evidence VA would 
obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  
Because the claim has been reopened and is addressed on the 
merits, any deficiency regarding notice of the basis for a 
prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the appellant's claims.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence regarding ratings or an effective date, 
if service connection benefits were granted on appeal; 
however, because the claim is being denied on the merits, no 
effective date will be assigned, so the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

VA has not provided an examination to determine the etiology 
of hepatitis C.  There are four elements to consider in 
determining whether a VA medical examination must be 
provided.  McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).

The first element addresses whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability.  In this case, the veteran 
currently suffers from hepatitis C.  Accordingly, this 
element is satisfied.  
 
The second element looks at whether an event, injury, or 
disease occurred in service, or became manifested during an 
applicable presumption period.  There is no evidence an 
event, injury, or disease that might cause or aggravate 
hepatitis C during active service.  
 
The third element to indicate that an examination is required 
addresses whether the disability or persistent or recurrent 
symptoms of a disability may be associated with service or 
with a service-connected disability.  As observed by the 
Court, this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the two.  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
In this case, no risk factor is shown or alleged that would 
be capable of causing or aggravating hepatitis C during 
active service.  The veteran suggested that he could have 
received hepatitis virus during a blood transfusion during 
surgery in active service; however, the SMRs reflect that he 
did not receive blood products during surgery.  Thus, an 
examination or medical opinion addressing the likelihood that 
surgery during active service caused hepatitis is not 
warranted  
 
Finally, the fourth examination element addresses whether 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  VA medical 
evidence indicates that hepatitis C arose in 1997.  Thus, the 
Board need not obtain an opinion addressing whether an in-
service event caused hepatitis and the Board's conclusion in 
this matter does not involve substituting its own medical 
opinion for that of a medical professional.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  



New and Material Evidence

In March 1972, the RO denied service connection for a skin 
condition of the hands and feet.  The veteran was notified of 
that decision, but did not appeal.  In September 1996, the RO 
again denied service connection for a skin condition of the 
hands and feet.  The veteran and his representative were 
notified of that decision, but did not appeal.  Thus, that 
decision became final and that decision is the most recent 
final decision on the matter.  38 U.S.C.A. §§ 5108, 7105(b), 
(c) (West 2002).  

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156(a), 3.160, 
20.1103 (2006).

38 C.F.R. § 3.156(a) (2006) provides: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the September 
1996 RO rating decision consists of service medical records 
(SMRs), VA examination reports, VA treatment reports, and 
claims and statements of the veteran.  

The SMRs reflect that in October 1971, blisters appeared on 
the feet.  In November 1971, a fungus outbreak on the hands 
and feet was treated.  The date of this fungus outbreak is 
later than the veteran's separation examination report.  The 
separation examination report did not and could not have 
shown the fungal outbreak.  

The veteran was discharged from active service in January 
1972.  He applied for service connection for the hands and 
feet in February 1972 and was examined in March 1972.  During 
that examination, he reported a few callosities of the hands 
and feet and reported that he was burned while cooking a time 
or two during active service, but made no other skin 
complaint, according to the examiner.  His skin was found to 
be normal.  The claim was denied in March 1972.

In October 1995, the veteran again requested service 
connection.  He claimed that a fungus condition had affected 
his hands and feet.  A July 1996 VA dermatology compensation 
examination report reflects diagnoses of tinea pedis and 
[tinea] manuum (fungus of feet and fingers).  In September 
1996, the RO denied service connection on the basis that no 
evidence of frostbite was found.  The veteran did not file an 
appeal.  

The Board must review the evidence submitted since the final 
September 1996 decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant of the evidence of record at the 
time of the September 1996 decision and whether it raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006). 

New evidence submitted since the September 1996 RO decision 
includes the veteran's testimony.  He testified that as a 
cook in the Army, his hands were subject to chemicals and 
that skin rashes have recurred constantly since then.  This 
testimony is new and material.  In the 1972 rating decision 
the RO focused on whether the skin disorder was caused by 
burns.  In the 1996 rating decision, the RO focused on 
whether the skin disorder was caused by frostbite.  The 
veteran's testimony focuses on whether the fungal condition 
of the hands and feet treated during active service is 
related to the fungal condition found by the VA examiner in 
July 1996.  It is material because it suggests a direct 
connection between the current and the in-service condition.  
It raises a reasonable possibility of substantiating the 
claim.  The application to reopen the claim of entitlement to 
service connection for a skin disorder of the hands and feet 
must therefore be granted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Service Connection

The veteran seeks service connection for hepatitis C.  His 
service medical records (SMRs) do not note any treatment for 
infectious disease nor do they note any risk factor for 
hepatitis, such as blood transfusion or exposure to drugs and 
alcohol, which are noted to be the most common causes of 
hepatitis, according to an August 2001 VA outpatient 
treatment report.  A July 1996 VA examination notes a history 
of hepatitis C; however, a May 1997 VA compensation 
examination report reflects that a diagnosis of hepatitis C 
was first noted in 1997.

In March 2006, the veteran testified that he was told that he 
had hepatitis C during active service, but further into the 
hearing he testified that he first learned that he had 
hepatitis C when VA told him in the 1990s.  No other relevant 
history of hepatitis has been reported.  

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

Continuity of symptoms is required only where the condition 
noted during service (or in the presumptive period) is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 2 
Vet. App. 24 (1991) (lay evidence alone may be sufficient to 
place the evidence in equipoise and thus, under 38 U.S.C. § 
5107, establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Although the veteran attributes hepatitis C to active service 
or service-connected disability (hernia repair surgery), he 
is not a trained medical professional.  Lay statements are 
competent evidence with regard to descriptions of symptoms of 
disease or disability or an injury, but when the 
determinative issue involves a question of medical diagnosis 
or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

There is no competent evidence tending to relate hepatitis C 
to active service and the veteran has denied any risk factor 
for it during active service (other than hernia repair 
surgery).  While he underwent hernia repair surgery during 
active service, there is no indication that he received any 
blood product during that surgery.  

Hepatitis C appears to have first arisen in the1990s.  The 
veteran has not provided evidence of continuous 
symptomatology since active service with which the Board 
might resolve the benefit of the doubt in his favor.  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay evidence 
alone may be sufficient to place the evidence in equipoise 
and thus, under 38 U.S.C. § 5107(b), establish entitlement to 
benefits).  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a service connection for 
hepatitis C is therefore denied.  


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a skin disorder of the hands and feet is 
granted.  

Service connection for hepatitis C is denied.  


REMAND

The veteran was treated for a fungus outbreak of the hands 
and feet near the end of his active service career.  That 
fungal outbreak occurred after his separation medical 
examination.  He asserts recurring fungal outbreaks since 
then.  A July 1996 VA dermatology examination report offers a 
diagnosis of tinea pedis and manuum.  Unfortunately, the 
examiner did not address the likelihood that the current 
condition is related to the condition treated during active 
service.  

The duty to assist includes providing a VA medical opinion 
when necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran should be 
afforded a VA examination to ascertain the etiology of his 
skin disorder of the hands and feet.  

Concerning a compensable rating for a service-connected 
epigastric hernia, the RO has rated this disability under 
Diagnostic Code 7338 Inguinal Hernia.  The August 2005 
statement of the case (SOC) contains the rating criteria for 
Diagnostic Code 7338.  Unfortunately, the service-connected 
hernia is a postoperative ventral hernia, which should have 
been rated under Diagnostic Code 7339.  The relevant rating 
criteria for Diagnostic Code 7339 differ from the rating 
criteria of Diagnostic Code 7338 and were not supplied in the 
SOC.  The veteran must be provided the relevant rating 
criteria of Diagnostic Code 7339 in either an SOC or an SSOC 
prior to Board adjudication.  See 38 C.F.R. §§ 19.29, 19.31 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  VA must review the file and ensure 
for the remaining issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  VA must send the veteran a 
notice that includes: (1) an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App.473 
(2006), and (2) request or tell the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist.

2.  After the development requested above 
has been completed, the veteran should be 
afforded a VA dermatology examination, by 
a dermatologist.  The claims file should 
be made available to the dermatologist 
for review.  The dermatologist should 
review the pertinent history, examine the 
hands and feet, elicit a history of skin 
disorders from the veteran, and answer 
the following:

I.  What is the diagnosis or 
diagnoses relative to the skin of 
the hands and feet?

II.  For each diagnosis offered, the 
dermatologist should address whether 
it is at least as likely as not (50 
percent or greater probability) that 
this condition is related to active 
service.  The dermatologist should 
offer a rationale for any 
conclusion.  If the questions cannot 
be answered, the dermatologist 
should state why.

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ readjudicate the 
service connection claim.  If any benefit 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  The AOJ should also issue an 
SSOC that contains the rating criteria of 
Diagnostic Code 7339.  Following an 
appropriate time for a response, the case 
should be returned to the Board, if in 
order.   

The purposes of this remand are to comply with due process of 
law and to further develop the claims.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to report for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


